I am unable to follow the majority to the full extent.
As I read the record, I am unable to see any negligence or inattention to her affairs on the part of the appellant Teresa Flynn. At all times, she paid her money to Osner  Mehlhorn, Inc., for the holder or holders of her notes, whoever they might be. Of course, she assumed that her notes belonged to Osner 
Mehlhorn, Inc., and if she had any notice at all, which I doubt, sufficient to cause her to think otherwise, that very notice and the surrounding circumstances clearly indicated that any other person who might hold any of these mortgage notes was represented by Osner  Mehlhorn, Inc., and had given that corporation full authority to collect both principal and interest.
Moreover, the various respondents, or at least most of them, are, in my judgment, estopped by their conduct to deny that Osner Mehlhorn, Inc., had full authority to act for them and each of them in the collection of both interest and principal. The fact that the notes were long overdue and the holders looked only to Osner  Mehlhorn, Inc., to collect, extend or permit the situation to continue, conclusively demonstrates that the noteholders had fully authorized Osner  Mehlhorn, Inc., to represent them.
With possible exceptions as to one or two, the respondents are in exactly the same position legally and morally as was the appellant, Emily Heyes, in the case of Pfeiffer v. Heyes,166 Wash. 125, 6 P.2d 612, cited by the majority; and since Osner Mehlhorn, Inc., were respondents' agents, with full power to collect both principal and interest, the money paid by Mrs. Flynn and caused to be paid by her to Osner  Mehlhorn, Inc., was paid to the person authorized by law to receive it, and Mrs. Flynn's debt was thereby discharged. *Page 326 
I recognize the rather gross negligence of the Tower Savings Bank, but it was not the agent of Mrs. Flynn, and its negligence can not be imputed to her.
I therefore dissent.